per curiam:
The petition alleges that plaintiff John Doe is a former participant in the Witness Protection Program who claims that he was improperly dealt with by federal law enforcement officials, including being promised (but not receiving) a considerable number of monetary and other benefits. Plaintiffs seek an injunction, a declaratory judgment, and damages. The lawsuit was first brought in the United States District Court, and then transferred to this court under 28 U.S.C. § 1406(a). Defendant moves to dismiss. Plaintiffs have not responded and their time to do so has expired.
We grant the Government’s motion. Plaintiffs’ claims for injunctive and declaratory relief are plainly beyond our jurisdiction, as is the part of the petition which seeks monetary relief under the Federal Tort Claims Act or otherwise in tort. 28 U.S.C. § 1491. To the extent that plaintiffs ask for relief under the Witness Protection Program they have no claim. This court has several times decided that such a participant has no legal right to receive any payments or money under that program even where it is asserted that federal officials have breached promises made to the participants. Doe v. United States, 224 Ct.Cl. 632 (1980); Festa v. United States, 225 Ct.Cl. 661 (1980); Propst v. United States, 226 Ct.Cl. 535 (1980); Moon v. United States, 227 Ct.Cl. 750 (1981); McFarland v. United States, 228 Ct.Cl. 819 (1981). See also, Kania v. United *717States, 227 Ct.Cl. 458, 650 F.2d 264, 268 (1980), cert. denied, 454 U.S. 895 (1981).
Accordingly, defendant’s motion to dismiss is granted and the petition is dismissed.